UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6408


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS JAVIER MEDINA-CASTELLANOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:05-cr-00155-F-1; 5:11-cv-00221-F)


Submitted:   September 30, 2015           Decided:   December 2, 2015


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew McGavock Robinson, ROBINSON & BRANDT, PSC, Covington,
Kentucky, for Appellant.     John Samuel Bowler, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos      Javier        Medina-Castellanos          seeks       to     appeal     the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.          The district court’s order is not appealable

unless    a    circuit       justice    or   judge    issues       a   certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating          that

reasonable      jurists        would    find       that    the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the    prisoner        must

demonstrate      both    that     the    dispositive           procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

     Medina-Castellanos’           § 2255        motion    claims      that    his     trial

counsel was ineffective for failing to challenge a violation of

Medina-Castellanos’ rights under the Speedy Trial Act, and for

giving Medina-Castellanos misadvice that caused him to plead not




                                             2
guilty. *        To demonstrate constitutionally ineffective assistance

of   counsel,       a   convicted       defendant          must      prove     both    deficient

performance and prejudice.                Strickland v. Washington, 466 U.S.

668,    687      (1984).     Performance            is    deficient       if    “counsel       made

errors      so    serious    that       counsel          was   not    functioning        as     the

‘counsel’        guaranteed       the    defendant         by     the    Sixth     Amendment.”

Id.; see U.S. Const. amend. VI.                           To demonstrate prejudice, a

movant      must     show    “a    reasonable             probability          that,    but     for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”                   Strickland, 466 U.S. at 694.                       “A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.”               Id.

       We agree with the district court that Medina-Castellanos’

first ineffectiveness claim fails because no Speedy Trial Act

violation        occurred.        As    relevant         here,    the     Speedy       Trial    Act

requires the trial of a defendant charged in an indictment to

begin      within    70    days   of    the     indictment’s            filing,       subject    to

certain excludable delays.                18 U.S.C. § 3161(c)(1), (h) (2012).

The pretrial delays in Medina-Castellanos’ case, which resulted



       *
       Medina-Castellanos also claims, for the first time on
appeal, that his appellate counsel was ineffective for failing
to challenge the district court’s refusal to allow his trial
counsel to withdraw.   Because Medina-Castellanos did not raise
this claim in his § 2255 motion, we decline to consider it. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                                3
from the joinder of a codefendant, the codefendant’s filing of

several motions, and the court’s grant of a continuance in the

interests of justice, were all properly excludable in computing

the 70-day period.            See 18 U.S.C. § 3161(h)(1)(D), (6), (7)(A).

Therefore, Medina-Castellanos’ rights under the Speedy Trial Act

were not affected by these delays, and his trial counsel was not

ineffective for failing to raise this issue.

      We   further       agree    with        the    district       court    that    Medina-

Castellanos failed to establish ineffective assistance regarding

his plea.      It is clear from the record that Medina-Castellanos

was persistently unwilling to admit he was guilty of any of the

charged    offenses.             Thus,        regardless       of    counsel’s       advice,

pleading      not     guilty      was     Medina-Castellanos’               only    feasible

option.       Moreover,       there      is    ample       support    for    the    district

court’s    finding       that    Medina-Castellanos             fully      understood      the

significance        of   his     plea     and        the     penalties      he     faced    if

convicted.          Without     any   evidence        that     different      advice       from

counsel    would      have      persuaded       him     to    plead     guilty,      Medina-

Castellanos     cannot        demonstrate           prejudice,       and    his    claim    of

ineffectiveness fails.

      For these reasons, we conclude that Medina-Castellanos has

not   shown    that      reasonable       jurists          would    find    debatable      the

district      court’s        assessment         of     his     ineffective-assistance

claims.    Accordingly, we deny a certificate of appealability and

                                               4
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       5